Citation Nr: 1209101	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-28 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected arthrosis of the left hip on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty for approximately 11 months from May 1987 to April 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2009, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In a July 2009 decision, the Board denied the Veteran's claim for an evaluation in excess of 20 percent for service-connected arthrosis of the left hip.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 memorandum decision, the Court affirmed the Board's denial of the Veteran's claim for an evaluation in excess of 20 percent for service-connected arthrosis of the left hip on a schedular basis and issued an Order which set aside in part the Board's July 2009 decision and remanded the claim for readjudication consistent with the Court's memorandum decision.  The issue of consideration of an extraschedular rating, as set forth on the title page, was returned to the Board by the Court.  The appeal has now been returned to the Board for consideration in accordance with that memorandum decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In relevant part, in the Appellant's Opening Brief dated August 2010, the Veteran's attorney asserted that the Veteran is entitled to an extraschedular evaluation for his service-connected left hip disability.  He asserted that the record revealed that the Veteran's service-connected left hip disability results in falls at least 3 times per week, use of a walker for assistance with ambulation and sometimes a wheelchair is required, an inability to sit for prolonged periods, and an inability to drive.  The attorney asserted that the substantial amounts of prescription medication that the Veteran takes for his service-connected left hip disability causes him to become drowsy and disoriented.  Thus, he contends that the Veteran's left hip disability, to include the side effects of medication prescribed for that disability, renders him incapable of obtaining and maintaining gainful employment.  

In a July 2009 decision, the Board found that while the Veteran was not employed, he had submitted no evidence showing that his service-connected left hip disability markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation.  The Board also found no indication that the Veteran's left hip disability necessitated frequent periods of hospitalization during the pendency of the appeal.  

In reaching such conclusion, the Court found that the Board failed to recognize the repeated references in VA treatment records, examination reports, and hearing testimony that pertained to pain medication prescribed to the Veteran for his hip disability and the associated effects on his ability to work.  The Court noted its decision in Fisher v. Principi, which stated that heavy medications taken for a service-connected disability is a factor that might have an impact on employability and which could lead the Director of VA's Compensation and Pension Service to consider an extraschedular total rating notwithstanding the relatively low schedular rating accorded to the Veteran's disability.  4 Vet. App. 57, 60 (1993).  Consequently, the Court found that in the Board's discussion of extraschedular ratings, it erred in failing to consider the impact of the medication that the Veteran takes for his service-connected hip disability.  Therefore, the Court found that a remand was required for readjudication of the matter of extraschedular consideration for the Veteran's service-connected left hip disability.  

Pursuant to  38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).   Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.   Barringer v. Peake, 22 Vet. App. 242 (2008).   

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.   Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.   In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").   

In this case, as noted above, there is evidence that the rating schedule is inadequate to evaluate the Veteran's disability.  

In addition, the most recent records received from the Social Security Administration (SSA) pertaining to the Veteran's SSA disability benefits are dated in June 2007.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Upon remand, updated SSA records must be obtained.  38 C.F.R. § 3.159(c)(2) (2011).

Likewise, the most recent VA treatment records associated with the claims file are dated in April 2009.  In this regard, the Board notes that in October 2011, the Veteran submitted a statement indicating that he had further evidence or information to submit, however, due to his own and his wife's poor health, he would not be submitting it at that time.  Accordingly, updated VA and private treatment records, if any, should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Also, the last VA examination assessing the severity of the Veteran's service-connected left hip disability is dated in April 2007.  On that occasion, the examiner stated that she had no explanation as to why the Veteran's left hips disability precluded him from being able to work or ambulate in light of normal MRI findings of his pelvis and hips.  As such, it is necessary that the Veteran be afforded a VA examination to assess the current severity of his service-connected left hip disability and to determine the occupational impact, if any, of Veteran's service-connected left ankle (0 percent) and left hip (20 percent) disabilities, to include the side effects of any associated medications prescribed for those disabilities.  

Once the requested development has been completed, the RO/AMC should reconsider whether the claim for an evaluation in excess of 20 percent for arthrosis of the left hip must be submitted to the Director, Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).


Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his left hip disability, including any prescribed medications, since April 2007.  All identified treatment records should be obtained.  VA treatment records should also be obtained dating since April 2009.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.

2.  Request all ongoing documents and treatment records pertaining to any continuance or discontinuance of SSA disability benefits dating since June 2007.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file.

3.  Thereafter, the RO should arrange for a VA examination by an appropriate examiner to determine the current severity of the Veteran's left hip disability.  The Veteran's claims file should be made available for review by the examiner.  Any indicated tests (including range of motion studies) should be performed.  The examiner is requested to provide a detailed review of the Veteran's pertinent medical history, current complaints, and fully set forth all symptoms and functional effects of the Veteran's left hip disability in the report of examination.  The examiner should specifically note whether the Veteran has any left hip functional loss due to pain, weakness, fatigue and/or incoordination.  The examiner should also specifically address the stability, or lack thereof, of the Veteran's left hip in his or her report in light of the Veteran's contentions that he repeatedly falls because his left hip gives way.  The examiner should discuss the impact, if any, on the Veteran's ability to obtain and maintain employment resulting from his service-connected left hip and left ankle disabilities, to include side affects of any medications prescribed for such disabilities.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  Thereafter, the RO should consider whether the claim for an evaluation in excess of 20 percent for left hip arthrosis must be submitted to the Director, Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1). 

6.  Thereafter, the RO should re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


